Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED AND RESTATED LEASE

This THIRD AMENDMENT TO AMENDED AND RESTATED LEASE ("Third Amendment") is made
and entered into as of August 7, 2019, by and between KILROY REALTY, L.P., a
Delaware limited partnership ("Landlord"), and NEUROCRINE BIOSCIENCES, INC., a
Delaware corporation ("Tenant").

r e c i t a l s :

A.    Landlord (as successor-in-interest to DMH CAMPUS INVESTORS, LLC, a
Delaware limited liability company) and Tenant are parties to that certain
Amended and Restated Lease dated as of November 1, 2011 (the "Original Lease"),
as amended by that certain First Amendment to Amended and Restated Lease dated
as of June 5, 2017 (the "First Amendment"), and that certain Second Amendment to
Amended and Restated Lease dated September 29, 2017 (the “Second Amendment”)
(the Original Lease, First Amendment, and Second Amendment are, collectively,
the “Lease”), pursuant to which Tenant leases a currently deemed total of
140,591 rentable square feet of space (subject to a stipulated re-measured
increase on January 1, 2020, to a deemed total of 141,091 rentable square feet
of space (the "Remeasurement"), as more particularly set forth in the First
Amendment, the "12780 Premises") comprising the entirety of the building (the
"12780 Building") located at 12780 El Camino Real, San Diego, California.

B.    Landlord and Tenant are also parties to that certain Lease dated as of
December 28, 2017 (the “12790 Lease”), pursuant to which Tenant leases 7,545
rentable square feet of space commonly known as Suite 150 (the “Short Term
Premises” or "Suite 150")) located on the first (1st) floor of the building (the
“12790 Building”) located at 12790 El Camino Real, San Diego, California, the
term of which is scheduled to expire on January 31, 2020 (the “12790 Lease
Expiration Date”).

C.    The parties desire to amend the Lease to expand the existing premises to
include all of the 12780 Premises and the "12790 Premises" (which "12790
Premises" shall mean and be collectively comprised of (i) Suite 150, (ii) that
certain space containing 5,016 rentable square feet of space on the first (1st)
floor of the 12790 Building commonly known as Suite 110 ("Suite 110"), (iii)
that certain space containing 1,957 rentable square feet of space on the first
(1st) floor of the 12790 Building commonly known as Suite 130 ("Suite 130"),
(iv) that certain space containing 17,596 rentable square feet of space on the
first (1st) floor of the 12790 Building commonly known as Suite 100 ("Suite
100"), (v) that certain space containing 27,837 rentable square feet of space on
the second (2nd) floor of the 12790 Building commonly known as Suite 200 ("Suite
200" , and together with Suite 100, the "KM Tranche") which KM Tranche
collectively contains 45,433 rentable square feet of space), and (vi) that
certain space containing 27,876 rentable square feet of space on the third (3rd)
floor of the 12790 Building commonly known as Suite 300 ("Suite 300")) and to
extend the total term to a coterminous date, and to incorporate further
amendments on the terms and conditions set forth in this Third Amendment.  

 

--------------------------------------------------------------------------------

 

a g r e e m e n t :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Terms.  All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this Third Amendment.

2.Premises.  

2.1Modification of Premises.  Landlord and Tenant hereby agree to expand the
existing 12780 Premises to include the entirety of the 12790 Building (the
“12790 Premises”).  Landlord and Tenant acknowledge and agree that the 12790
Premises has been measured in accordance with the standards set forth by the
Building Owners and Managers Association – ANSI/BOMA Z65.1-2018 (“BOMA”), the
rentable area of such 12790 Premises shall be conclusively deemed to total
87,944 rentable square feet of space (the tranche-by-tranche breakdown for which
is set forth in the below schedule).  Landlord and Tenant acknowledge that,
excepting only Tenant’s occupancy of Suite 150 pursuant to the 12790 Lease, the
balance of the 12790 Building is currently occupied by third-party
tenants.  Within five (5) business days following the vacation of the
corresponding portions of the 12790 Building by such third-party tenants (the
estimated dates for which are set forth in the below schedule), Landlord shall
deliver possession of such portion of the 12790 Premises to Tenant (each, a
“Delivery Date”) and, upon the corresponding date (the “Tranche Lease
Commencement Date”) which is one hundred fifty (150) days following the
corresponding Delivery Date (subject to a day-for-day extension for force
majeure events and Landlord Delays), Tenant shall lease from Landlord and
Landlord shall lease to Tenant, such portion of the 12790 Premises.  Upon each
such Tranche Lease Commencement Date, the corresponding portion of the 12790
Premises shall be added to, and included in, the 12790 Premises.  

 

Tranche, RSF and Estimated Turnover Schedule of 12790 Premises

 

Suite Number

 

Estimated

Delivery Dateº

 

Estimated Tranche Lease

Commencement Date

 

Rentable

Square Footage

 

Suite 150

 

February 1, 2020*

 

February 1, 2020*

 

 

7,662

 

Suite 300

 

December 1, 2019**

 

May 1, 2020

 

 

27,876

 

Suite 200

 

February 1, 2021***

 

July 1, 2021

 

 

27,837

 

Suite 100

 

February 1, 2021***

 

July 1, 2021

 

 

17,596

 

Suite 110 (Allen G)

 

February 1, 2021***

 

July 1, 2021

 

 

5,016

 

Suite 130 (Frank K)

 

December 1, 2019

 

May 1, 2020

 

 

1,957

 

 

 

 

 

 

 

87,944

 

 

 

 

 

(total for entire 12790 Premises)

 

 

º

Despite such estimated Delivery Dates, Landlord agrees to utilize commercially
reasonable efforts, without incurring material cost or expense (except as may be
incurred in relocating a tenant or evicting a hold-over tenant), to expedite the
vacation of the corresponding tranche of the 12790 Premises by the third parties
currently occupying such tranche.

2

--------------------------------------------------------------------------------

 

*

The concurrent, deemed delivery and commencement date for the Suite 150 portion
of the 12790 Premises (i.e., Suite 150) shall be the date (i.e., February 1,
2020) immediately following the corresponding 12790 Lease Expiration Date,
provided however, Tenant shall not be required to pay the Monthly Rental
otherwise attributable to Suite 150 during the "Suite 150 Abatement Period," as
defined in and pursuant to the terms of Section 4.7.1 below.  Landlord hereby
acknowledges that Tenant shall be entitled to use the Improvement Allowance for
improvements to Suite 150 following the execution and delivery of this Third
Amendment.

**

Notwithstanding such estimated Delivery Date above, to the extent Landlord is
unable to cause possession of Suite 300 to be delivered to Tenant on or before
January 1, 2020 (such outside delivery date, the “Suite 300 Deadline”), then
Tenant shall be entitled to a one day extension of the "12790 Abatement Period"
(as that term is defined in Section 4.7.2 below) for each day between and
including the Suite 300 Deadline and the date of actual delivery of Suite 300 to
Tenant (and such extension shall be in addition to the extensions set forth in
the immediately below paragraph).

***

Notwithstanding such estimated Delivery Dates, to the extent Landlord is unable
to cause possession of both the KM Tranche and Suite 110 to be delivered to
Tenant on or before February 1, 2021, then the “12790 Rent Abatement Period” set
forth in Section 4.7.2 of this Third Amendment shall be extended by one (1)
month (to a total of eight (8) months).  In addition, if Landlord does not
deliver possession of the entire KM Tranche and Suite 110 to Tenant on or before
March 1, 2021 (such outside delivery date, the “KM Deadline”), then Tenant shall
be entitled to a one day extension of the 12790 Abatement Period for each day
between and including the KM Deadline and the date of actual delivery of both
the KM Tranche and Suite 110 to Tenant (and such extension shall be in addition
to the one (1) month extension pursuant to the foregoing sentence).

2.2Remeasurement of Suite 150; Stipulated RSF of Premises.  Landlord and Tenant
hereby acknowledge and agree that Suite 150, the 12790 Building and the Project
have been remeasured.  Landlord and Tenant agree that, effective as of February
1, 2020, notwithstanding any contrary provision contained in the Lease, Suite
150 shall be deemed to contain 7,662 rentable square feet of space.  Subject to
the penultimate grammatical sentence of Section 1 of the Work Letter, throughout
the Expansion Term, neither the 12780 Premises, the corresponding 12780
Building, the 12790 Premises nor the 12790 Building will be subject to
remeasurement or modification by Landlord or Tenant prior to the Expansion Term
Expiration Date (as that term is defined in Section 3.1 below); provided,
however, that should Tenant exercise its right to further extend the term of the
Lease, Landlord shall have the right to remeasure the entire Premises in
accordance with then-prevailing standards set forth by the Building Owners and
Managers Association applicable to single-tenant buildings, but such
remeasurement shall only become effective from and after the Expansion Term
Expiration Date.

2.3Condition of the 12780 Premises.  Landlord and Tenant acknowledge that Tenant
has been occupying the 12780 Premises pursuant to the Lease and, therefore,
Tenant continues to accept such 12780 Premises in its presently existing, "as
is" condition.  Except as expressly set forth below and in the Work Letter,
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the 12780 Premises, subject to Landlord's
ongoing repair and maintenance obligations as and to the extent set forth in the
Lease, including, without limitation, Landlord’s obligation to repair, improve
and replace Capital Items in the 12780 Premises in accordance with the
Lease.  Notwithstanding the foregoing, concurrent with construction of the
Improvements (as defined in Exhibit B), Tenant shall cause certain Building
Systems within the 12780 Premises to be repaired and/or replaced, specifically
including, but not limited to, those items set forth on Exhibit G, and Landlord
and Tenant shall reasonably and mutually agree upon any additional repairs or
replacements based upon the report prepared by TK1SC dated 4-9-2019 for Project
# 2017-0745 (the "12780 Work"), which 127890 Work shall be at Landlord’s sole
cost and expense, up to a maximum amount of $2,200,000.00; provided,

3

--------------------------------------------------------------------------------

 

however, (i) such Landlord contribution shall be subject to inclusion, and shall
be included, as a Capital Expense in accordance with Article 4 of the Original
Lease, (ii) Landlord retains the right to reasonably modify the scope of such
work as necessary to ensure proper integration with the Building systems and
compatibility with Landlord's systems in the Project and other property owned by
Landlord or its affiliates, and (iii) Tenant hereby agrees that Landlord shall
not be required to reimburse Tenant or pay Contractor until the calendar year
2020, regardless of when Tenant performs such 12780 Work.  Tenant will contract
with Contractor (as defined in Section 4.1.1 of the Work Letter) to perform the
12780 Work, and Landlord will, upon the receipt of invoices approved by Landlord
and Tenant for the 12780 Work, deliver a check to Tenant made jointly payable to
Contractor and Tenant, or directly to Contractor at Landlord's sole discretion.

2.4Condition of 12790 Premises.  Landlord and Tenant acknowledge that Tenant has
been occupying Suite 150 pursuant to the 12790 Lease and, therefore, Tenant
continues to accept such Short Term Premises in its presently existing, "as is"
condition.  Landlord and Tenant further acknowledge and agree that Landlord has
provided Tenant an opportunity to examine the balance of the 12790 Building and,
subject to Landlord’s express obligations set forth in the Work Letter, Tenant
agrees to accept such remainder of the 12790 Premises in its then-existing, “as
is” condition.  Except as expressly set forth in the Work Letter, Landlord shall
not be obligated to provide or pay for any improvement work or services related
to the improvement of the 12790 Premises, subject to Landlord's ongoing repair
and maintenance obligations as and to the extent set forth in the Lease
including, without limitation, Landlord’s obligation to repair, improve and
replace Capital Items in the 12790 Premises in accordance with the Lease.

2.5Project Common Area Improvements.  Notwithstanding the foregoing, Landlord
shall, at Landlord’s sole cost and expense (as opposed to inclusion as an
Operating Expense), use commercially reasonable and diligent efforts to improve
those Common Area components of the Project as identified on, and in accordance
with, Exhibit C-1 attached hereto (the "Common Area Improvements") which
Landlord shall use commercially reasonable efforts to perform on or before July
1, 2021 (other than the fitness center and the completion of the remainder of
the "Common Amenity Space" (as that term is defined in Section 4.8.4 below), all
of which shall be completed within the timeframe set forth in Section 4.8.4
below).  If Landlord does not make the Common Area Improvements (other than the
fitness center and the Common Amenity Space) available for use by Tenant by
January 1, 2022 (such outside date, the “Common Area Improvements Deadline”),
then Tenant shall be entitled to a per diem penalty of $3,500.00 per day for
each day between and including the Common Area Improvements Deadline and the
date of that the Common Area Improvements (other than the fitness center) are
actually made available for use by Tenant.  The Common Area Improvements will be
available for use by Tenant during the Term, in common with tenants of the
Project and the One Paseo Office Center Buildings (as defined in Section 4.8.4).

3.Term.  

3.1Expansion Term.  The “Expansion Term” shall commence on February 1, 2020
(i.e., upon the Tranche Lease Commencement Date for the Suite 150 portion of the
12790 Premises), and shall continue until the earlier of (a) July 31, 2031, and
(b) the last day of the calendar month in which the one hundred twenty-seventh
(127th) monthly anniversary of the Tranche Lease Commencement Date applicable to
the KM Tranche portion of the 12790 Premises

4

--------------------------------------------------------------------------------

 

occurs (the “Expansion Term Expiration Date”), unless extended or sooner
terminated as provided in the Lease, as hereby amended.  The parties acknowledge
that the Expansion Term Expiration Date is anticipated to be July 31, 2031,
based upon an anticipated Tranche Lease Commencement Date of July 1, 2021 for
the corresponding portion of the 12790 Premises.  For purposes of this Third
Amendment, the term "Expansion Year" with respect to each tranche of the 12790
Premises shall mean each consecutive twelve (12) calendar month period during
the Expansion Term; provided, however, that the first Expansion Year shall
commence on the applicable Tranche Lease Commencement Date for the applicable
portion of the 12790 Premises and end on the last day of the month in which the
first anniversary of such Tranche Lease Commencement Date occurs (or if the
applicable Tranche Lease Commencement Date is the first day of a calendar month,
then the first Expansion Year shall commence on the applicable Tranche Lease
Commencement Date and end on the day immediately preceding the first anniversary
of the applicable Tranche Lease Commencement Date), and the second and each
succeeding Expansion Year shall commence on the first day of the next calendar
month; and further provided that the last Expansion Year shall end on the
Expansion Term Expiration Date.  

3.2Extension of Lease of 12780 Premises to Coterminous with Expansion
Term.  Pursuant to the Lease, the existing Term of the 12780 Premises is
scheduled to expire on December 31, 2029.  Landlord and Tenant hereby agree to
extend the Term of the 12780 Premises for a period of approximately nineteen
(19) months, from January 1, 2030 until the Expansion Term Expiration Date (the
"12780 Extended Term"), on the terms and conditions set forth in the Lease, as
hereby amended by this Third Amendment, unless extended or sooner terminated as
provided in the Lease.

3.3Remaining Options to Extend Term.  Landlord and Tenant acknowledge and agree
that neither the Expansion Term nor the 12780 Extended Term shall be deemed to
represent the first of Tenant's two (2) options to extend the Term as provided
in Section 2.2 of the Original Lease, and accordingly, Tenant shall retain and
continue to have both of such two (2) options to extend the Term (i.e., the for
a period of ten (10) years each) with regard to the entire Premises, which
option shall otherwise be in accordance with, and pursuant to the terms of,
Section 2.2 of the Original Lease.

3.4No Prior Surrender Obligations. Notwithstanding anything to the contrary in
the Lease or the 12790 Lease, Landlord shall not require Tenant, whether at the
end of the Expansion Term (as the same may be subsequently extended), the
expiration of the 12790 Lease, the expiration of the existing Term of the 12780
Premises, or following any earlier termination of the Lease, to remove any
existing leasehold improvements, tenant improvements, or additions existing
within the 12780 Premises or 12790 Premises as of the date of this Third
Amendment.

5

--------------------------------------------------------------------------------

 

4.Rent.

4.112780 Premises.  Prior to January 1, 2030, Tenant shall continue to pay
Monthly Rental with regard to the 12780 Premises pursuant to the terms of the
Lease.  Notwithstanding anything to the contrary set forth in the Lease,
commencing on January 1, 2030, and continuing through the Expansion Term
Expiration Date (contemplated to be July 31, 2031), Tenant shall continue to
escalate at a rate of three percent (3%) per annum, pursuant to which Tenant pay
the Monthly Rental for the 12780 Premises as follows:  

 

Period During

12780 Extended Term

 

Annualized

Rental

 

Monthly Rental

 

Monthly Rental Rate

per Square Foot

January 1, 2030 –

December 31, 2030

 

$8,702,269.44

 

$725,189.12

 

$5.14

January 1, 2031 –

Expansion Term

Expiration Date

 

$8,963,337.48

 

$746,944.79

 

$5.29

 

4.2Monthly Rental for Suite 150.  Commencing on February 1, 2020 and continuing
throughout the Expansion Term, Tenant shall pay to Landlord Monthly Rental for
Suite 150 as follows:

 

Period During
Expansion Term

Annualized
Rental

Monthly Rental◊◊

Monthly Rental Rate
per Square Foot

February 1, 2020 –
January 31, 2021

$390,762.00

$32,563.50

$4.25

February 1, 2021 –
January 31, 2022

$402,484.86

$33,540.41

$4.38*

February 1, 2022 –
January 31, 2023

$414,559.41

$34,546.62

$4.51*

February 1, 2023 –
January 31, 2024

$426,996.19

$35,583.02

$4.64*

February 1, 2024 –
January 31, 2025

$439,806.07

$36,650.51

$4.78*

February 1, 2025 –
January 31, 2026

$453,000.26

$37,750.02

$4.93*

February 1, 2026 –
January 31, 2027

$466,590.26

$38,882.52

$5.07*

February 1, 2027 –
January 31, 2028

$480,587.97

$40,049.00

$5.23*

February 1, 2028 –
January 31, 2029

$495,005.61

$41,250.47

$5.38*

February 1, 2029 –
January 31, 2030

$509,855.78

$42,487.98

$5.55*

February 1, 2030 –
January 31, 2031

$525,151.45

$43,762.62

$5.71*

February 1, 2031 –
Expansion Term Expiration Date

$540,906.00

$45,075.50

$5.88*

 

◊

The schedule above is subject to the 12790 Rent Abatement and the Suite 150 Rent
Abatement set forth in Section 4.7 of this Third Amendment, below.

6

--------------------------------------------------------------------------------

 

◊◊

The initial Monthly Rental amount was calculated by multiplying the initial
Monthly Rental Rate per Square Foot amount by the number of rentable square feet
of space in Suite 150, and the Annualized Rent amount was calculated by
multiplying the initial Monthly Rental amount by twelve (12).  In all subsequent
Monthly Rental payment periods during the Expansion Term commencing on February
1, 2021, the calculation of each Monthly Rental amount reflects an annual
increase of three percent (3%) and each Annualized Rent amount was calculated by
multiplying the corresponding Monthly Rental amount by twelve (12).

*

The amounts identified in the column entitled "Monthly Rental Rate per Square
Foot" are rounded amounts provided for informational purposes only.

4.3Monthly Rental for KM Tranche.  Commencing on the Tranche Lease Commencement
Date for the KM Tranche and continuing throughout the Expansion Term, Tenant
shall pay to Landlord Monthly Rental for the KM Tranche as follows (provided
that on or before the Tranche Lease Commencement Date for the KM Tranche, Tenant
shall pay to Landlord the Monthly Rental payable for the KM Tranche for the
first full month of the Expansion Term applicable to the KM Tranche):

KM Tranche
Expansion Year

Annualized
Rental

Monthly Rental◊◊

Monthly Rental Rate
per Square Foot

1

$2,317,083.00

$193,090.25

$4.25

2

$2,386,595.49

$198,882.96

$4.38*

3

$2,458,193.35

$204,849.45

$4.51*

4

$2,531,939.16

$210,994.93

$4.64*

5

$2,607,897.33

$217,324.78

$4.78*

6

$2,686,134.25

$223,844.52

$4.93*

7

$2,766,718.28

$230,559.86

$5.07*

8

$2,849,719.83

$237,476.65

$5.23*

9

$2,935,211.42

$244,600.95

$5.38*

10

$3,023,267.76

$251,938.98

$5.55*

11 (through Expansion Term Expiration Date)

$3,113,965.80

$259,497.15

$5.71*

◊

The schedule above is subject to the 12790 Rent Abatement set forth in Section
4.7.2 of this Third Amendment, below.

◊◊

The initial Monthly Rental amount was calculated by multiplying the initial
Monthly Rental Rate per Square Foot amount by the number of rentable square feet
of space in the KM Tranche, and the Annualized Rent amount was calculated by
multiplying the initial Monthly Rental amount by twelve (12).  In all subsequent
Monthly Rental payment periods during the Expansion Term commencing on first day
of Expansion Year 2 for the KM Tranche, the calculation of each Monthly Rental
amount reflects an annual increase of three percent (3%) and each Annualized
Rent amount was calculated by multiplying the corresponding Monthly Rental
amount by twelve (12).

*

The amounts identified in the column entitled "Monthly Rental Rate per Square
Foot" are rounded amounts provided for informational purposes only.

7

--------------------------------------------------------------------------------

 

4.4Monthly Rental for Suite 110.  Commencing on the Tranche Lease Commencement
Date for Suite 110 and continuing throughout the Expansion Term, Tenant shall
pay to Landlord Monthly Rental for Suite 110 as follows (provided that on or
before the Tranche Lease Commencement Date for Suite 110, Tenant shall pay to
Landlord the Monthly Rental payable for Suite 110 for the first full month of
the Expansion Term applicable to Suite 110):

 

Suite 110
Expansion Year

Annualized
Rental

Monthly Rental◊◊

Monthly Rental Rate
per Square Foot

1

$255,816.00

$21,318.00

$4.25

2

$263,490.48

$21,957.54

$4.38*

3

$271,395.19

$22,616.27

$4.51*

4

$279,537.05

$23,294.75

$4.64*

5

$287,923.16

$23,993.60

$4.78*

6

$296,560.86

$24,713.40

$4.93*

7

$305,457.68

$25,454.81

$5.07*

8

$314,621.41

$26,218.45

$5.23*

9

$324,060.06

$27,005.00

$5.38*

10

$333,781.86

$27,815.15

$5.55*

11 (through Expansion Expiration Date)

$343,795.31

$28,649.61

$5.71*

 

◊

The schedule above is subject to the 12790 Rent Abatement set forth in Section
4.7.2 of this Third Amendment, below.

◊◊

The initial Monthly Rental amount was calculated by multiplying the initial
Monthly Rental Rate per Square Foot amount by the number of rentable square feet
of space in Suite 110, and the Annualized Rent amount was calculated by
multiplying the initial Monthly Rental amount by twelve (12).  In all subsequent
Monthly Rental payment periods during the Expansion Term commencing on first day
of Expansion Year 2 for Suite 110, the calculation of each Monthly Rental amount
reflects an annual increase of three percent (3%) and each Annualized Rent
amount was calculated by multiplying the corresponding Monthly Rental amount by
twelve (12).

*

The amounts identified in the column entitled "Monthly Rental Rate per Square
Foot" are rounded amounts provided for informational purposes only.

8

--------------------------------------------------------------------------------

 

 

4.5Monthly Rental for Suite 130.  Commencing on the Tranche Lease Commencement
Date for Suite 130 and continuing throughout the Expansion Term, Tenant shall
pay to Landlord Monthly Rental for Suite 130 as follows (provided that on or
before the Tranche Lease Commencement Date for Suite 130, Tenant shall pay to
Landlord the Monthly Rental payable for Suite 130 for the first full month of
the Expansion Term applicable to Suite 130):

 

Suite 130
Expansion Year

Annualized
Rental

Monthly Rental◊◊

Monthly Rental Rate
per Square Foot

1

$99,807.00

$8,317.25

$4.25

2

$102,801.21

$8,566.77

$4.38*

3

$105,885.25

$8,823.77

$4.51*

4

$109,061.80

$9,088.48

$4.64*

5

$112,333.66

$9,361.14

$4.78*

6

$115,703.67

$9,641.97

$4.93*

7

$119,174.78

$9,931.23

$5.07*

8

$122,750.02

$10,229.17

$5.23*

9

$126,432.52

$10,536.04

$5.38*

10

$130,225.50

$10,852.12

$5.55*

11

$134,132.26

$11,177.69

$5.71*

12 (through Expansion Expiration Date)

$138,156.23

$11,513.02

$5.88*

◊

The schedule above is subject to the 12790 Rent Abatement set forth in Section
4.7.2 of this Third Amendment, below.

◊◊

The initial Monthly Rental amount was calculated by multiplying the initial
Monthly Rental Rate per Square Foot amount by the number of rentable square feet
of space in Suite 130, and the Annualized Rent amount was calculated by
multiplying the initial Monthly Rental amount by twelve (12).  In all subsequent
Monthly Rental payment periods during the Expansion Term commencing on first day
of Expansion Year 2 for Suite 130, the calculation of each Monthly Rental amount
reflects an annual increase of three percent (3%) and each Annualized Rent
amount was calculated by multiplying the corresponding Monthly Rental amount by
twelve (12).

*

The amounts identified in the column entitled "Monthly Rental Rate per Square
Foot" are rounded amounts provided for informational purposes only.

9

--------------------------------------------------------------------------------

 

4.6Monthly Rental for Suite 300.  Commencing on the Tranche Lease Commencement
Date for the KM Tranche and continuing throughout the Expansion Term, Tenant
shall pay to Landlord Monthly Rental for the KM Tranche as follows (provided
that on or before the Tranche Lease Commencement Date for the KM Tranche, Tenant
shall pay to Landlord the Monthly Rental payable for the KM Tranche for the
first full month of the Expansion Term applicable to the KM Tranche):

Suite 300
Expansion Year

Annualized
Rental

Monthly Rental◊◊

Monthly Rental Rate
per Square Foot

1

$1,421,676.00

$118,473.00

$4.25

2

$1,464,326.28

$122,027.19

$4.38*

3

$1,508,256.07

$125,688.01

$4.51*

4

$1,553,503.75

$129,458.65

$4.64*

5

$1,600,108.86

$133,342.41

$4.78*

6

$1,648,112.13

$137,342.68

$4.93*

7

$1,697,555.49

$141,462.96

$5.07*

8

$1,748,482.16

$145,706.85

$5.23*

9

$1,800,936.62

$150,078.05

$5.38*

10

$1,854,964.72

$154,580.39

$5.55*

11

$1,910,613.66

$159,217.81

$5.71*

12 (through Expansion Expiration Date)

$1,967,932.07

$163,994.34

$5.88*

◊

The schedule above is subject to the 12790 Rent Abatement set forth in Section
4.7.2 of this Third Amendment, below.

◊◊

The initial Monthly Rental amount was calculated by multiplying the initial
Monthly Rental Rate per Square Foot amount by the number of rentable square feet
of space in Suite 300, and the Annualized Rent amount was calculated by
multiplying the initial Monthly Rental amount by twelve (12).  In all subsequent
Monthly Rental payment periods during the Expansion Term commencing on first day
of Expansion Year 2 for Suite 300, the calculation of each Monthly Rental amount
reflects an annual increase of three percent (3%) and each Annualized Rent
amount was calculated by multiplying the corresponding Monthly Rental amount by
twelve (12).

*

The amounts identified in the column entitled "Monthly Rental Rate per Square
Foot" are rounded amounts provided for informational purposes only.

10

--------------------------------------------------------------------------------

 

4.7Abated Monthly Rental.

4.7.1Suite 150 Abated Monthly Rental.  During the three (3) month period
commencing on February 1, 2020 and ending on April 30, 2020 (the “Suite 150 Rent
Abatement Period”), Tenant shall not be obligated to pay any Monthly Rental
otherwise attributable to Suite 150 during such Suite 150 Rent Abatement Period
(the “Suite 150 Rent Abatement”).  Landlord and Tenant acknowledge that the
aggregate amount of the Suite 150 Rent Abatement equals $97,690.50 (i.e.,
$32,563.50 per month).  Tenant acknowledges and agrees that during such Suite
150 Rent Abatement Period, such abatement of Monthly Rental for the Suite 150
Premises shall have no effect on Tenant’s rental obligations with regard to the
12780 Premises, nor on the calculation of any future increases in Monthly
Rental, Operating Expenses or Taxes payable by Tenant pursuant to the terms of
the Lease, which increases shall be calculated without regard to such Suite 150
Rent Abatement.  Additionally, Tenant shall be obligated to pay all Additional
Rental during the Suite 150 Rent Abatement Period.  Tenant acknowledges and
agrees that the foregoing Suite 150 Rent Abatement has been granted to Tenant as
additional consideration for entering into this Third Amendment, and for
agreeing to pay the rent and perform the terms and conditions otherwise required
under the Lease (as hereby amended).  If Tenant shall be in default under the
Lease (as hereby amended) and shall fail to cure such default within the notice
and cure period, if any, permitted for cure pursuant to the Lease (as hereby
amended), or if the Lease (as hereby amended) is terminated for any reason,
other than as the result of casualty or condemnation, then the dollar amount of
the unapplied portion of the Suite 150 Rent Abatement as of such default or
termination shall be converted to a credit to be applied to the Monthly Rental
applicable at the end of the Expansion Term and Tenant shall immediately be
obligated to begin paying Monthly Rental for the Premises in full.

4.7.212790 Premises Abated Monthly Rental.  Provided that Tenant is not then in
default of the Lease (as hereby amended) (beyond the expiration of any
applicable notice and cure period set forth in the Lease, as amended), then
during the seven (7) month period commencing on first calendar month following
the month in which the Tranche Lease Commencement Date attributable to the KM
Tranche occurs (the “12790 Rent Abatement Period”), Tenant shall not be
obligated to pay any Monthly Rental otherwise attributable to the 12790 Premises
during such 12790 Rent Abatement Period (the “12790 Rent Abatement”).  Landlord
and Tenant acknowledge that the aggregate amount of the 12790 Rent Abatement
equals $2,616,334.00.  Tenant acknowledges and agrees that during such 12790
Rent Abatement Period, such abatement of Monthly Rental for the 12790 Premises
shall have no effect on Tenant’s rental obligations with regard to the 12780
Premises, nor on the calculation of any future increases in Monthly Rental,
Operating Expenses or Taxes payable by Tenant pursuant to the terms of the
Lease, which increases shall be calculated without regard to such 12790 Rent
Abatement.  Additionally, Tenant shall be obligated to pay all Additional Rental
during the 12790 Rent Abatement Period.  Tenant acknowledges and agrees that the
foregoing 12790 Rent Abatement has been granted to Tenant as additional
consideration for entering into this Third Amendment, and for agreeing to pay
the rent and perform the terms and conditions otherwise required under the Lease
(as hereby amended).  If Tenant shall be in default under the Lease (as hereby
amended) and shall fail to cure such default within the notice and cure period,
if any, permitted for cure pursuant to the Lease (as hereby amended), or if the
Lease (as hereby amended) is terminated for any reason, other than as the result
of casualty or condemnation, then the dollar amount of the unapplied portion of
the 12790 Rent Abatement as of such default or termination shall be converted to
a credit to be applied to the Monthly Rental applicable at the end of the
Expansion Term and Tenant shall immediately be obligated to begin paying Monthly
Rental for the Premises in full.

11

--------------------------------------------------------------------------------

 

4.8Operating Expenses and Taxes.  

4.8.112780 Premises.  Prior to and during the Expansion Term, Tenant shall
continue to be obligated to pay 100% of the annual Operating Expenses and Taxes
attributable to the 12780 Premises in accordance with the terms of the Lease.  

4.8.212790 Premises.  Commencing on the applicable Tranche Lease Commencement
Date, and continuing throughout the Expansion Term, Tenant shall be obligated to
pay Tenant’s then-applicable “12790 Pro Rata Share” of the annual Operating
Expenses and Taxes attributable to the 12790 Premises in accordance with the
terms of the Lease (as hereby amended).  

4.8.312790 Pro Rata Share.  Tenant’s “12790 Pro Rata Share” shall mean the
pro-rata portion of 12790 Building which then constitutes, from time-to-time,
the 12790 Premises.  Landlord and Tenant acknowledge and agree that, initially,
Tenant’s 12790 Pro Rata Share of the 12790 Building shall be 8.71% (i.e., the
7,662 rsf attributable to the Suite 150 portion of the 12790 Premises divided by
the 87,944 rsf of the 12790 Building).  Thereafter, on each Tranche Lease
Commencement Date, Tenant’s 12790 Pro Rata Share shall increase to the resulting
percentage represented by a fraction, the numerator of which shall be the
then-applicable rentable square footage of the 12790 Premises, and the
denominator is the 87,944 rsf of the 12790 Building.

4.8.4Common Amenity Space; Allocation of Operating Expenses and Taxes.  Landlord
and Tenant acknowledge and agree that, in addition to the Common Area
Improvements set forth in Section 2.5 above, Landlord is constructing certain
Common Area amenities for which the approximate intended project scope is set
forth in Exhibit C-2 attached hereto (the “Common Amenity Space”), which Common
Amenity Space will benefit both the Project and the immediately adjacent office
buildings being constructed by Landlord (the “One Paseo Office Center
Buildings,” commonly known as 12830 & 12860 El Camino Real).  Landlord shall
endeavor to keep Tenant reasonably informed with respect to Landlord's
construction plans for the Common Amenity Space.  Accordingly, and otherwise in
accordance with the penultimate paragraph of Section 4.3 of the Original Lease,
the parties further acknowledge and agree that each of the 12780 Building, 12790
Building and the third Project building commonly known as 12770 El Camino Real
(the “12770 Building”) will, along with the One Paseo Office Center Buildings,
include an equitable allocation of the costs associated with the Common Amenity
Space and non-exclusive services provided therein to the extent made available
to Tenant based on the respective square footages of the One Paseo Office Center
Buildings and the Project; provided, however, that (a) all such costs shall be
subject to the limitations set forth in Article 4 of the Original Lease with
respect to Operating expenses, (b) Tenant shall not be responsible for payment
of such Operating Expenses attributable to the Common Amenity Space until the
later to occur of (x) such Common Amenity Space being available for use by
Tenant, and (y) the Tranche Lease Commencement Date for the KM Tranche, and (c)
such costs shall not include the cost of constructing the Common Amenity Space,
the cost of acquiring furniture, fixtures and equipment for the Common Amenity
Space, any Capital Expense incurred in connection with the Common Amenity Space,
or any expense resulting from amenities or services provided solely for the
benefit of tenants of the One Paseo Office Buildings (including, without
limitation, shuttle services).  Landlord shall use commercially reasonable and
diligent efforts to complete construction of the Common Amenity Space (including
the fitness center) by January 1, 2022.

12

--------------------------------------------------------------------------------

 

5.Right of First Offer.  Landlord and Tenant (i) hereby acknowledge that the
12790 Premises constitutes the entirety of the “First Offer Space” identified in
Section 5 of the First Amendment, (ii) hereby amend such “First Offer Space” to
mean all of the rentable space located in the building commonly known as 12770
El Camino Real, and (iii) further acknowledge that the right of offer shall
otherwise apply pursuant to Section 5 of the First Amendment, except (A) that
the same shall be applicable to the 12770 Building (as opposed to the 12790
Building), (B) to the extent any particular First Offer Space is leased by
Tenant in accordance with such right of first offer during the first thirty-six
(36) months of the Expansion Term, then the term of such First Offer Space shall
expire on the Expansion Term Expiration Date, and (C) the Superior Rights and
Superior Right Holders are, as of the date of this Third Amendment, as set forth
on Exhibit D attached hereto.

6.Right of First Refusal.  Landlord hereby grants to the Original Tenant and its
Permitted Assignee (as opposed to any other assignee, Sublessee, licensee or
transferee), a one-time right of first refusal with respect to the space located
on the third (3rd) floor of the 12770 Building (the “First Refusal
Space”).  Notwithstanding the foregoing, Landlord’s obligation to offer the
First Refusal Space shall commence only following the expiration or earlier
termination of the existing leases of the First Refusal Space (including
renewals of any such lease, irrespective of whether any such renewal is
currently set forth in such lease or is subsequently granted or agreed upon, and
regardless of whether such renewal is consummated pursuant to a lease amendment
or a new lease with such existing tenant), the Superior Right Holder for which
is identified on Exhibit D attached hereto.  Tenant's right of first offer shall
be on the terms and conditions set forth in this Section 6.

6.1Procedure for Refusal Offer.  Landlord shall notify Tenant (the "First
Refusal Notice") from time-to-time when and if Landlord receives a "bona-fide
third-party offer" for the First Refusal Space.  Pursuant to such First Refusal
Notice, Landlord shall offer to lease to Tenant the applicable First Refusal
Space.  The First Refusal Notice shall describe the First Refusal Space, and the
lease term, rent and other fundamental economic terms and conditions upon which
Landlord proposes to lease such First Refusal Space pursuant to the bona-fide
third-party offer.  For purposes of this Section 6.1, a "bona-fide third-party
offer" shall mean an offer or a counter-offer received by Landlord to lease
First Refusal Space from an unaffiliated and qualified third party which
Landlord would otherwise be willing to accept (but for Tenant's superior rights
hereunder).  For purposes of example only, the following would each constitute a
bona-fide third-party offer:

6.1.1Landlord receives a request for proposal from an unaffiliated and qualified
third party.  Landlord responds to the request for proposal with a lease
proposal and subsequently receives a written bona-fide counter proposal from the
unaffiliated and qualified third party.

6.1.2Landlord receives a written offer to lease from an unaffiliated and
qualified third party.  Landlord responds to the offer with a written counter
offer and subsequently receives a bona-fide counter to Landlord's counter offer
from the unaffiliated and qualified third party.

13

--------------------------------------------------------------------------------

 

6.2Procedure for Acceptance.  If Tenant wishes to exercise Tenant's right of
first refusal with respect to the First Refusal Space described in the First
Refusal Notice, then within ten (10) business days of delivery of the First
Refusal Notice to Tenant (the "Election Period"), Tenant shall deliver to
Landlord written notice (an "Election Notice") of Tenant's exercise of its right
of first refusal with respect to all of the First Refusal Space described in the
First Refusal Notice at the rent, for the term and upon the other fundamental
economic terms and conditions contained in such First Refusal Notice, including,
but not limited to rental concessions and improvement allowances.  If Tenant
does not so notify Landlord within such Election Period of Tenant's exercise of
its first refusal right, or Tenant affirmatively elects not to exercise such
first refusal right (either of the foregoing being referred to herein as a
"First Refusal Rejection"), then Landlord shall be free to negotiate and enter
into a lease for the First Refusal Space to anyone whom it desires on any terms
it desires; provided, however, to the extent such third party lease of First
Refusal Space would be on “Economic Terms,” as that term is defined hereinbelow,
which on a per rentable square foot basis are (in the aggregate) less than
ninety-five percent (95%) of the Economic Terms (in the aggregate) on a per
rentable square foot basis offered to Tenant in the applicable First Refusal
Notice, then Landlord shall deliver another First Refusal Notice (the
"Additional Notice") to Tenant offering such more favorable terms to Tenant
(provided that such terms and conditions shall be adjusted to account for the
difference, if any, in the lease term offered to Tenant and the lease term
offered to such third party).  If Tenant thereafter wishes to exercise its right
of first refusal with respect to the Additional Notice, Tenant shall deliver the
Election Notice to Landlord within ten (10) business days of delivery of such
Additional Notice to Tenant (which procedure shall be repeated until Landlord
enters into a lease or lease amendment with respect to such First Refusal Space
which does not require Landlord to deliver another Additional Notice to Tenant
pursuant to the terms hereof or Tenant timely exercises such right of first
refusal, as applicable).  The term “Economic Terms” for purposes of this
Section 6.2 shall mean only the annual base rent, tenant improvement allowance,
if any, moving allowance, if any, free parking, if any, and abated base rent, if
any.

6.3Amendment to Lease.  If Tenant timely exercises Tenant's right of first
refusal to lease First Refusal Space as set forth herein, Landlord and Tenant
shall within sixty (60) days thereafter execute an amendment to the Lease (the
"First Refusal Space Amendment") for such First Refusal Space upon the terms set
forth in the First Refusal Notice, including, but not limited to rent (the
"First Refusal Space Rent"), but otherwise upon the terms, covenants and
conditions set forth in the Lease and this Section 6.  Notwithstanding the
foregoing, Landlord may, at its sole option, require that a separate lease be
executed by Landlord and Tenant in connection with Tenant's lease of the First
Refusal Space, in which event such lease (the "First Refusal Space Lease") shall
be on the same TCCs as the Lease, except as provided in this Section 6 and
specifically in the Lease to the contrary.  The First Refusal Space Lease, if
applicable, shall be executed by Landlord and Tenant within sixty (60) days
following Tenant's exercise of its right to lease the First Refusal
Space.  Notwithstanding the foregoing documentation obligations, Landlord and
Tenant hereby acknowledge and agree that Tenant's timely delivery of the
Election Notice shall, in and of itself, conclusively establish Tenant's
obligation to lease the subject First Refusal Space on the express TCCs set
forth in the corresponding First Refusal Notice.

14

--------------------------------------------------------------------------------

 

6.4No Defaults; Required Financial Condition of Tenant.  The rights contained in
this Section 6 shall be personal to the Original Tenant and its Permitted
Assignees and may only be exercised by the Original Tenant or a Permitted
Assignee (and not any other assignee, sublessee or other transferee of the
Original Tenant's interest in the Lease) if the Original Tenant and/or a
Permitted Assignee occupies not less than the entire then‑existing
Premises.  The right to lease the First Refusal Space as provided in this
Section 6 may not be exercised if, as of the date Tenant attempts to exercise
its right of first refusal with respect to the First Refusal Space described in
the First Refusal Notice, or as of the scheduled date of delivery of such First
Refusal Space to Tenant, (A) Tenant is in economic or material non-economic
default pursuant to the terms of the Lease (beyond any applicable notice and
cure periods), and (B) Tenant has previously been in default under the Lease
(beyond the applicable notice and cure periods) more than once during the
previous twenty-four (24) month period.

6.5First Refusal Space Commencement Date; Construction in First Refusal
Space.  The commencement date for the First Refusal Space shall be the
applicable date specified in the applicable First Refusal Notice (the "First
Refusal Space Commencement Date") (provided that such First Refusal Space
Commencement Date shall not be earlier than one hundred fifty (150) days
following the date of delivery of such First Refusal Space to Tenant) and the
term of Tenant's lease of such First Refusal Space shall expire on the
applicable date set forth in the First Refusal Notice (the "First Refusal Space
Expiration Date") (provided that the First Refusal Space Expiration Date shall
be coterminous with the Premises on the Expansion Term Expiration Date (as the
same may be subsequently extended pursuant to Section 2.2 of the Original Lease)
to the extent that as of the First Refusal Space Commencement Date more than
five (5) years remain in the Expansion Term (as the same may be subsequently
extended pursuant to Section 2.2 of the Original Lease)).  The term of Tenant's
occupancy of the First Refusal Space shall be referred to herein as a "First
Refusal Space Lease Term."  Except as otherwise expressly identified in the
First Refusal Notice, Tenant shall take the First Refusal Space in its "as is"
condition, and the construction of improvements in the First Refusal Space shall
comply with the terms of Section 8.4 of the Lease.

7.Letter of Credit; Tolling of Decrease Determination Date.  Landlord and Tenant
hereby acknowledge that the “Amended Letter of Credit” defined in Section 4.7 of
the Original Lease is currently held by Landlord in the “New L-C Amount” of
$3,000,000 in accordance with Section 6 of the First Amendment.  Landlord and
Tenant herby amend Section 6.2 of the First Amendment, such that the reduction
date of any reduction of such Amended Letter of Credit to the “50% L-C Amount”
(i.e., $1,500,000) in accordance with the terms thereof shall be tolled until
December 31, 2025 (as opposed to after the fifth (5th) full year of the 12780
Extended Term).  

8.Landlord Contribution Amount for Building Lobby Work.  Landlord and Tenant
hereby acknowledge that pursuant to the terms of Section 1.2 of the Work Letter
(“ First Amendment Work Letter”) attached to and incorporated in the First
Amendment by reference, Landlord previously agreed to contribute up to
$1,410,910.00 in the aggregate (as defined in such Section 1.2 of the First
Amendment Work Letter, the “Landlord Contribution Amount”) towards the Building
Lobby Work (as that term is defined in Section 1.2 of the First Amendment Work
Letter).  Landlord and Tenant desire to increase such Landlord Contribution
Amount, and accordingly, effective as of the date of this Third Amendment, (i)
Landlord and Tenant hereby increase the Landlord Contribution Amount by
$50,000.00 to a new total of $1,460,910.00, and (ii) the term “Landlord
Contribution Amount” shall hereafter refer to such amount.

15

--------------------------------------------------------------------------------

 

9.Improvement Allowance.  Landlord and Tenant hereby acknowledge that pursuant
to the terms of Section 2.5 of the First Amendment Work Letter and Section 2 of
the Second Amendment, Tenant is entitled to a one-time Improvement Allowance in
the amount of $12,698,190.00 (the "12780 Improvement Allowance") for the costs
relating to the initial design and construction of the improvements which are
permanently affixed to the Premises. In connection with the increase of the
Landlord Contribution Amount set forth in Section 8 above, Landlord and Tenant
hereby desire to decrease such 12780 Improvement Allowance, and accordingly,
effective as of the date of this Third Amendment, (i) Landlord and Tenant hereby
decrease the 12780 Improvement Allowance by $50,000.00 to a new total of
$12,648,190.00, and (ii) the term “12780 Improvement Allowance” shall hereafter
refer to such amount.

10.Parking.  Effective as of the final Tranche Lease Commencement Date and
continuing throughout the Expansion Term, Tenant shall be entitled to utilize up
to 593 unreserved parking passes in connection with Tenant's lease of the 12780
Premises and the 12790 Premises (the "Parking Passes"), the exact locations of
which are more particularly indicated on Exhibit E attached hereto. Up to ten
(10) of the Parking Passes shall be selected by Tenant and converted to visitor
parking for Tenant’s exclusive use at a location near the entrances to the 12780
Building and the 12790 Building (the "Visitor Parking Spaces").  With regard to
the portion of the Expansion Term preceding the final Tranche Lease Commencement
Date, Tenant shall be entitled to a pro-rata share of such Parking Passes,
including the entirety of the Parking Passes in the 12780 Building’s parking
garage, and a pro-rata share of Parking Passes within the 12790 Building’s
parking garage, based upon the then-applicable rentable square footage of the
12790 Premises from time-to-time existing during such period.  Landlord, at its
sole cost and expense (but subject to inclusion in Operating Expenses in
accordance with Article 4 of the Original Lease), shall use commercially
reasonable efforts to establish and thereafter enforce a parking management
program in order to preserve Tenant's parking rights set forth herein
(specifically including the exclusive right to the Visitor Parking Spaces),
which program may include (a) the issuance of physical parking cards, decals or
hanging tags for use by Tenant, its employees and invitees (the "Parking
Identification"), and (b) the periodic monitoring of the parking areas by
Landlord in a commercially reasonable manner to enforce restrictions limiting
use of the parking areas to only those holding such Parking
Identification.  Except as set forth in this Section 10, Tenant shall lease the
Parking Passes in accordance with the provisions of the Lease.  There shall be
no charge for Tenant's access to and use of the Parking Passes throughout the
Expansion Term.  Tenant shall have access to and use of such Parking Passes
twenty-four (24) hours per day, seven (7) days per week.

11.Signage.  Provided that Original Tenant or a Permitted Assignee leases the
entirety of, and is in occupancy of not less than seventy percent (70%) of the
12790 Premises, then Tenant shall be entitled to install (i) one (1) exclusive
Building top signage consisting identifying Tenant's name and/or logo in each of
two (2) locations to be reasonably and mutually agreed upon by Landlord and
Tenant (and subject to the receipt of all necessary approvals), and (ii) two (2)
slots identifying Tenant's name and/or logo on each side of the north monument
sign serving the Project in the position to be determined by Landlord (the
"Tenant's Signage").  Landlord hereby approves Tenant’s Signage depicted on
Exhibit F attached hereto.  Landlord shall retain the rights to the eyebrow
signage pertaining to the Project rotunda.  Tenant may, at its sole cost and
expense and subject to all applicable laws, the CC&Rs, and Tenant’s receipt of
all applicable governmental approvals, cause the road leading from El Camino
Real to the 12780 and 12790 Buildings to be renamed “Neurocrine Place” (with
appropriate and customary corresponding street identification signage), provided
that prior to Tenant's vacation and surrender of the Premises, Tenant shall
cause the name of such road to revert to Townsgate Dr., or shall otherwise
cooperate with Landlord to cause such road to be renamed as designated by
Landlord.

16

--------------------------------------------------------------------------------

 

11.1Tenant's Signage Specifications and Permits.  Tenant's Signage shall set
forth Tenant's name or logo as determined by Tenant; provided, however, in no
event shall Tenant's Signage include an "Objectionable Name or Logo," as that
term is defined in Section 11.2, of this Third Amendment.  The graphics,
materials, color, design, lettering, lighting, size, illumination,
specifications and exact location of Tenant's Signage shall be subject to the
prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and shall be consistent and compatible with
the quality and nature of the Project and the exterior Building signage of other
tenants of the Building.  In addition, Tenant's Signage shall be subject to
Tenant's receipt of all required governmental permits and approvals and shall be
subject to all Applicable Laws and the CC&Rs.  Landlord shall use commercially
reasonable efforts to assist Tenant in obtaining all necessary governmental
permits and approvals for Tenant's Signage.  Tenant hereby acknowledges that,
notwithstanding Landlord's approval of Tenant's Signage, Landlord has made no
representation or warranty to Tenant with respect to the probability of
obtaining all necessary governmental approvals and permits for Tenant's
Signage.  In the event Tenant does not receive the necessary governmental
approvals and permits for Tenant's Signage, Tenant's and Landlord's rights and
obligations under the remaining terms and conditions of this Third Amendment
shall be unaffected.  

11.2Objectionable Name or Logo.  In no event shall Tenant's Signage include,
identify or otherwise refer to a name and/or logo which relates to an entity
which is of a character or reputation, or is associated with a political faction
or orientation, which is inconsistent with the quality of the Project, or which
would otherwise reasonably offend a landlord of a Comparable Building (an
"Objectionable Name or Logo").  The parties hereby agree that the name
"Neurocrine Biosciences, Inc." or any reasonable derivation thereof, shall not
be deemed an Objectionable Name or Logo.

11.3Termination of Right to Tenant's Signage.  The rights to the Tenant's
Signage contained in this Section 11 may only be exercised by Original Tenant or
a Permitted Assignee (and not any other assignee or any sublessee or other
transferee of the Original Tenant's interest in the Lease).  

11.4Cost and Maintenance of Tenant's Signage.  The costs of the actual sign(s)
comprising Tenant's Signage and the installation, design, construction, and any
and all other costs associated with Tenant's Signage, including, without
limitation, utility charges and hook-up fees, permits, and maintenance and
repairs, shall be the sole responsibility of Tenant, at Tenant's sole cost and
expense, subject to application of the Improvement Allowance pursuant to the
terms of the Work Letter.  Should Tenant's Signage require repairs and/or
maintenance, as determined in Landlord's reasonable judgment, Landlord shall
cause such repairs and/or maintenance to be performed, and Tenant shall pay
Landlord upon demand the cost of the same as Additional Rental.  Upon the
expiration or earlier termination of the Lease (or within five (5) business days
following Tenant's receipt of written notice from Landlord that Tenant's rights
to such Tenant's Signage have terminated as a result of a Tenant default under
the Lease or Tenant's failure to satisfy the occupancy requirement, as set forth
in Section 11 above), Tenant shall, at Tenant's sole cost and expense, cause
Tenant's Signage to be removed and shall cause the area in which such Tenant's
Signage was located to be restored to the condition existing immediately prior
to the installation of such Tenant's Signage, reasonable wear and tear and
damage by casualty excepted.  If Tenant fails to timely remove such Tenant's
Signage or to restore the areas in which such Tenant's Signage was located, as
provided in the immediately preceding sentence, then Landlord may perform such
work, and all costs incurred by Landlord in so performing shall be reimbursed by
Tenant to Landlord within thirty (30) days after Tenant's receipt of an invoice
therefor.  The terms and conditions of this Section 11.4 shall survive the
expiration or earlier termination of the Lease.

17

--------------------------------------------------------------------------------

 

12.California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges that the Common Areas and the 12790 Premises have not undergone
inspection by a Certified Access Specialist (CASp).  

13.Broker.  Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than Tenant’s use of Jones Lang
LaSalle (“Tenant’s Broker”), and Landlord’s use of Cushman & Wakefield
(“Landlord’s Broker” and, collectively with Tenant’s Broker, the "Brokers"), and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Third Amendment.  Landlord shall pay the fees
of the Brokers pursuant to a separate agreement and Landlord shall indemnify
Tenant for any claim made by the Brokers against either party; provided,
however, in the event Tenant timely makes the “Additional Allowance Election”
pursuant to Section 2.5 of the Work Letter, then (i) Landlord shall not be
responsible for paying any commission to Tenant’s Broker, (ii) Tenant shall
receive from Landlord the “Additional Allowance” (as defined in Section 2.5 of
the Work Letter) in an amount equal to the commission that would otherwise be
payable to Tenant’s Broker by Landlord, and (iii) Tenant shall indemnify
Landlord for any claim made by Tenant’s Broker against either party.  Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any use or dealings with any
other real estate broker or agent (i.e., other than the Brokers), occurring by,
through, or under the indemnifying party.  The terms of this Section 13 shall
survive the expiration or earlier termination of the term of the Lease, as
hereby amended.

14.No Further Modification.  Except as specifically set forth in this First
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

[signatures contained on following page]




18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

"LANDLORD":

 

KILROY REALTY, L.P.,

a Delaware limited partnership

 

 

 

By:

 

Kilroy Realty Corporation,

 

 

a Maryland corporation

 

 

 

 

 

Its:  General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

 

"TENANT":

NEUROCRINE BIOSCIENCES, INC.,

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

19